Case 1:18-cv-00427-JJM-LDA Document 21-3 Filed 05/15/19 Page 1 of 6 PageID #: 264


                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 CITIBANK, N.A., AS TRUSTEE FOR
 AMERICAN HOME MORTGAGE ASSETS
 TRUST 2006-3, MORTGAGE BACKED
 PASS-THROUGH CERTIFICATES SERIES
 2006-3,

                 Plaintiff,

  v.                                                   C.A. No. 1:18-cv-00427-JJM

  KATHERINE L. CAITO,

                Defendant,

  v.

  INTERNAL REVENUE SERVICE,

                Interested Party.


  AFFIDAVIT OF SONY PRUDENT OF OCWEN LOAN SERVICING, LLC IN SUPPORT
             OF PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

         I, Sony Prudent, hereby declare and state as follows:

         1.      I am a Senior Loan Analyst for Ocwen FinatJ.cial Corporation, whose indirect

  subsidiary is Ocwen Loan Servicing, LLC ("Ocwen"), and I am authorized to/make this affidavit

  on behalf of Ocwen. Ocwen is the loan servicer for the subject mortgage loan on behalf of

  Plaintiff, Citibank, N.A., as Trustee for American Home Mortgage Assets Trust 2006-3,

  Mortgage Backed Pass-Through Certificates Series 2006-3 ("Citibank,as Trustee").

         2.      I am over the age of 18 and competent to testify as to the matters contained in this

  affidavit. I have access to the business records of Ocwen, including the business records for and

  relating to the loan at issue in this litigation. I make this affidavit based upon my review of those




                                                                                      303694645V2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-3 Filed 05/15/19 Page 2 of 6 PageID #: 265


 records relating to the loan and from my own personal knowledge of how they are kept and

 maintained. The loan records are maintained by Ocwen in the course of its regularly conducted

 business activities and are made at or near the time of the event, by or from information

 transmitted by a person with knowledge. It is the regular practice to keep such records in the

 ordinary course of a regularly conducted business activity. Ocwen's records that relate to the

 loan that I reviewed and relied upon for the statements made in this Affidavit include images of

 the note, Ocwen's electronic servicing system and images of correspondence.

        3.      I have reviewed Ocwen's records with respect to mortgage loan number ending

 2929 for the borrower and Defendant, Katherine L. Caito (the "Borrower").

        4.      Borrower executed a promissory note on June 6, 2006, in the original principal

 amount of $4,500,000.00 (the "Note") in favor of American Brokers Conduit. To secure

 repayment of the Note, Borrower granted a mortgage on property located at 16 Yosemite Valley

 Road, Westerly, Rhode Island (the "Property") to Mortgage Electronic Registration Systems,

 Inc. ("MERS"), as nominee for American Broker's Conduit (the "Mortgage").

        5.      Ocwen has not received any payments from the Borrower since April 2012. As a

 result of her failure to meet her payment obligations under the Note and Mortgage, Borrower           \

 defaulted on the subject mortgage loan, with the mortgage account currently due for May 2012.

        6.      On or about August 27, 2012, MERS, as nominee for American Brokers Conduit

 executed an assignment of the Mortgage to Citibank, as Trustee via an Assignment of Mortgage

 or Deed of Trust recorded in the Land Evidence Records for the Town of Westerly on October 9,

 2012 at Book 1932, Page 724 (the "Assignment"). The Assignment conveyed MERS' legal

 interest in the Mortgage to Citibank, as Trustee.




                                                     2
                                                                                 303694645V2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-3 Filed 05/15/19 Page 3 of 6 PageID #: 266



        7.      In September 2016, a Confidential Settlement and Release Agreement was

 entered into by and between the Borrower and Citibank, as Trustee to resolve and settle litigation

 previously commenced by the Borrower in 2013 and 2016. To preserve confidentiality, a copy of

 the Confidential Settlement and Release Agreement is not attached as an exhibit to this Affidavit.

 This Confidential Settlement and Release Agreement, among other terms, included a release by

 the Borrower of all known and unknown claims as to Citibank, as Trustee. In addition, the

 Confidential Settlement and Release Agreement provided, inter alia, for the following:

        Acknowledgment of Debt: Borrower [i.e. Caito] acknowledges and confirms that
        the Investor [i.e. Citibank, as Trustee] is the current mortgagee and Note holder,
        and that certain debt incurred by her on the June 6, 2006 note to American
        Brokers Conduit is owed to Investor. Borrower acknowledges the validity of the
        Assignment of Mortgage from American Brokers Conduit to Investor and the
        validity of the debt to the Investor, and hereby waives here right to challenge the
        validity of the Assignment and debt.

        8.      Prior to the initiation of the pending judicial foreclosure action, Ocwen mailed

 Borrower notice of her default on the Note and Mortgage and right to cure to the Property

 address on May 11,2018 (the "Notice ofDefault").

        9.      Borrower failed to cure her default by June 17, 2018, as was required in the

 Notice of Default to avoid acceleration and sale. Borrower has not reinstated the Mortgage

 following her receipt of the Notice of Default. Following the Borrower's failure to cure her

 default, judicial foreclosure proceedings were then commenced to proceed to a foreclosure

 auction of the Property.

        10.     According to Ocwen's records, as of May 14,2019, approximately $4,622,474.40

 is due and owing in principal, $1,350,190.85 is due and owing in interest, and $210,438.82 is due

 and owing in escrow payments on the Borrower's mortgage loan.

        11.     Since Borrower's default on the Mortgage in May 2012, additional costs, fees and

 expenses have been incurred on Borrower's mortgage loan and applied to. the unpaid balance.

                                                 3
                                                                                   303694645V2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-3 Filed 05/15/19 Page 4 of 6 PageID #: 267



 Attached hereto as Exhibit A is a true and accurate copy of the Payment Reconciliation History

 on the Mortgage, itemizing all costs, fees and expenses applied to the account. All costs, fees,

 and expenses are necessary and proper and were incurred in compliance with the terms of the

 Note and Mortgage.




                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 4
                                                                                  303694645V2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-3 Filed 05/15/19 Page 5 of 6 PageID #: 268



 I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND

  CORRECT. EXECU1ED ON     t\ ~ 15 ,2019:




                                        5
                                                                   303694645V2 1010069
Case 1:18-cv-00427-JJM-LDA Document 21-3 Filed 05/15/19 Page 6 of 6 PageID #: 269



                                  CERTIFICATE OF SERVICE

         I, Ethan Z. Tieger, hereby certify that the documents filed through the ECF system will
 be sent electronically to the registered participants as identified on the Notice of Electronic Filing
 (NEF) and paper copies will be sent to those indicated as nonregistered participants on May 15,
 2019.

                                                     Is/ Ethan Z. Tieger
                                                     EthanZ. Tieger




                                                    6
                                                                                       303694645V2 1010069
